Citation Nr: 1042783	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
anxiety disorder, not otherwise specified, with posttraumatic 
stress disorder (PTSD) features.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, A.F.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that he is entitled to a higher initial 
evaluation for his service-connected anxiety disorder with 
features of PTSD.  Unfortunately, the Board finds that the record 
is inadequate to determine the current status of the appellant's 
service-connected anxiety disorder. 

Specifically, at the April 2010 Hearing, the appellant stated 
that his anxiety triggers are getting worse.  See April 2010 
Hearing Transcript (Tr.) at p. 6.  He also reported that he had 
discussed attending an inpatient 45-day PTSD program with a VA 
physician.  See Tr. at p. 4.  He noted that he received treatment 
at the VA Medical Center (VAMC) in Minneapolis, Minnesota, every 
four to six weeks.  See Tr. at p. 3.  He stated that he most 
recently saw a VA physician one month ago.  See Tr. at p. 4.  The 
most recent VA treatment record in the claims folder is from 
August 2008.  The appellant's prior VA treatment records do not 
indicate that his mental healthcare provider discussed the 
possibility of the appellant participating in an inpatient PTSD 
program.  Thus, the appellant's hearing testimony suggests that 
the appellant's service-connected anxiety disorder with features 
of PTSD has worsened since the September 2009 VA examination.  
Accordingly, a remand is warranted to accord the appellant an 
opportunity to undergo a new VA examination to determine the 
current nature and extent of his PTSD.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, as the appellant stated that he was receiving 
treatment at the Minneapolis VAMC every four to six weeks, and 
discussed attending an inpatient PTSD program with a VA 
physician, the VA treatment records are relevant to the 
appellant's claim for an increased evaluation for service-
connected anxiety disorder with features of PTSD.  Moreover, 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the constructive 
possession of VA adjudicators during the consideration of the 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, on remand, 
an attempt should be made to procure, and to associate with the 
claims file, records of any pertinent treatment that the 
appellant may have received through the Minneapolis, Minnesota, 
VAMC since August 2008.  

Accordingly, the case is REMANDED for the following action:

1. Obtain, and associate with the claims 
folder, copies of records of mental health 
treatment that the appellant may have 
received at the Minneapolis, Minnesota, VAMC 
since August 2008.  If no records are 
available, an annotation of this fact should 
be made in the claims folder.

2.  Then, schedule the appellant for an 
appropriate VA examination to determine the 
current nature and extent of the 
service-connected anxiety disorder with 
features of PTSD.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  

Any testing deemed necessary should be 
performed.  All pertinent psychiatric 
pathology should be noted in the examination 
report.  As part of the evaluation, the 
examiner is requested to assign a GAF score 
and to provide an explanation of the score's 
meaning.

A complete rationale for all opinions 
expressed must be provided.  

3. Thereafter, readjudicate the issue on 
appeal of entitlement to an initial 
evaluation in excess of 30 percent for 
anxiety disorder, not otherwise specified, 
with features of PTSD.  If the benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


